DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 December 2021 has been entered.
 	 
Status
Applicant’s reply dated 22 December 2021 to the previous Office action dated 24 June 2021 is acknowledged.  Pursuant to amendments therein, claims 1, 3-9, 11-17, 19, 21-24, 26-36, 40-48, and 51-54 are pending in the application.
The rejections under 35 U.S.C. 112 made in the previous Office action are withdrawn in view of applicant’s claim amendments.
	The rejection under 35 U.S.C. 103 over Hardy et al. as evidenced by Paradkar et al. made in the previous Office action is maintained as set forth below, and new claims 53-54 are newly rejected under 35 U.S.C. 103 as set forth below.
		
Election/Restrictions
Claims 43-44 and 46-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 December 2015.
	Claims 1, 3-9, 11-17, 19, 21-24, 26-36, 40-42, 45, and 51-54 are under current examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 

Claims 1, 3-9, 11-17, 19, 21-24, 26-36, 40-42, 45, 51-52, and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardy et al. (US 2011/0052665 A1; published 03 March 2011; of record), as evidenced by Paradkar et al. (WO 2011/092511 A1; published 04 August 2011; of record).
	Hardy et al. discloses a haemostatic material comprising a carrier layer and a material for wound contact comprising at least one haemostat in particulate, granular, powder, flake or short fibrous form (i.e., solid), wherein such a haemostatic material is useful, for example, in reducing or stopping bleeding of a physiological target site in a person or animal, and can also be used to stem bleeding during medical procedures (abstract; claim 1).  An embodiment discloses the haemostat mixed with adhesive layer to form a combined layer (i.e., a haemostatic material) on a carrier layer (paragraphs [0019], [0025], [0088], [0098]; Figure 2; claim 11).  The haemostatic material typically comprises chitosan succinate (i.e., cationic) (paragraph [0036]; claim 16).  The haemostat comprises short fibres no more than about 7.5mm in length (claim 19), and more typically no more than about 5 mm in length (paragraph [0039]).  The haemostat has a pH of from about 3.5 to about 8.0 (claim 34).  Addition to the haemostat of a combination of at least one inert material and a medical surfactant is particularly advantageous, wherein the inert material typically is granular (paragraphs [0053], 
Regarding claims 1, 6-9, 19, 21-22, 26, and 27, Hardy et al. discloses that haemostat comprises more typically at least about 20% by weight of the haemostat material (paragraph [0038]), and that inert material, which includes bioadhesive agents/polymers as discussed above, comprises more typically up to about 80% by weight of the haemostat material (paragraph [0057]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to prima facie case of obviousness exists per MPEP 2144.05(I).  Moreover, differences in concentration generally will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical, per MPEP 2144.05(11)(A).  See In re AIler, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (“Normally, it is to be expected that a change in temperature, or in concentration, or in both, would be an unpatentable modification.”); Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843, 1844-48 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989) (claimed concentrations and weight ratios were obvious where prior art taught the combination but not the concentrations given that appropriate dosage testing is routine).
Regarding claims 3-5, Hardy et al. discloses that the haemostatic material typically comprises chitosan such as chitosan succinate (i.e., cationic) (paragraph [0036]; claim 16), and chitosan is a bioadhesive agents/polymers as evidenced by Paradkar et al. at page 12 paragraphs 2-3, and it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Hardy et al. as discussed above and to use chitosan succinate as an inert material (bioadhesive) in the haemostat material of Hardy et al. as discussed above, with a reasonable expectation of success.
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Hardy et al. as discussed above and to use haemostat comprising short fibres no more than about 7.5mm or 5 mm in length in the haemostat material of Hardy et al. as discussed above, with a reasonable expectation of success.  Such ranges overlap with the claimed ranges, and thus a prima facie case of obviousness exists per MPEP 2144.05(I).
Regarding claim 13, Hardy et al. discloses that the haemostat has a pH of from about 3.5 to about 8.0 (claim 34).
	Regarding claims 14-17 and 51, since the claimed material and the haemostatic material of Hardy et al. as discussed above are physically the same, they must have the same properties per MPEP 2112.01(II).
	Regarding claims 23-24, Hardy et al. discloses that an exemplary inert material is acrylate polymer such as CARBOPOL (paragraph [0056]).  It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestion of Hardy et al. and to add CARBOPOL (i.e., a carbomer homopolymer or copolymer) to the haemostat material as discussed above, with a reasonable expectation of success.
	Regarding claim 28, Hardy et al. discloses that the haemostatic material typically comprises chitosan succinate (i.e., cationic) (paragraph [0036]; claim 16), and that exemplary inert materials include alginate (i.e., anionic) (paragraph [0056]; claim 25) prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Hardy et al. as discussed above and to use chitosan succinate (i.e., cationic) as a haemostat and alginate (i.e., anionic) as an inert material (bioadhesive) in the haemostat material as discussed above, with a reasonable expectation of success.
	Regarding claims 29 and 31, Hardy et al. discloses inert material comprising more typically up to about 80% by weight of the haemostat material as discussed above.
	Regarding claim 30, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Hardy et al. as discussed above and to include xanthan gum or pectin or starch in the haemostat material as discussed above, with a reasonable expectation of success.
Regarding claim 32, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Hardy et al. as discussed above and to use granular inert material in the haemostat material as discussed above, with a reasonable expectation of success.
Regarding claims 33-36, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Hardy et al. as discussed above and to include about 0.001-10 wt% medical surfactant of block copolymers based on ethylene oxide and propylene oxide, fatty acids such as lauric acid or oleic acid, fatty acid salts, silicone based surfactants or emulsifiers, in the haemostat material as discussed above, with a reasonable expectation of success.
prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Hardy et al. as discussed above and to include with the haemostat material as discussed above a carrier layer is in the form of a viscose non-woven material, woven gauze, film, or foam made of oxidised cellulose, collagen, polycaprylactone, polylactide acid, polylactide-co-glycolide, or polyglycolide, with a reasonable expectation of success.
Regarding claim 52, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Hardy et al. as discussed above and to use the haemostat material of Hardy et al. by applying it to a physiological target site to reduce or stop bleeding (i.e., binding to a wet or moist biological substrate and reducing or stopping blood flow from a physiological target site) at temperatures both above and below normal body temperatures, with a reasonable expectation of success.
	Regarding claim 54, it would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to follow the suggestions of Hardy et al. as discussed above and to use granular inert material (bioadhesive) which cannot pass through a 200 mesh sieve for the haemostat material of Hardy et al. as discussed above, with a reasonable expectation of success.

Claims 1, 3-9, 11-17, 19, 21-24, 26-36, 40-42, 45, and 51-54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hardy et al. as evidenced by Paradkar et al. as applied to claims 1, 3-9, 11-17, 19, 21-24, 26-36, 40-42, 45, 51-52, and 54 above, and further in view of Preiss-Bloom et al. (US 2008/0213243 A1; published 04 September 2008).
	Hardy et al. and Paradkar et al. are relied upon as discussed above.
	Hardy et al. and Paradkar et al. do not disclose bioadhesive agent molecular weight of 100000-300000 g/mol as in claim 53.
	Preiss-Bloom et al. discloses hemostatic materials and dressing (title) wherein gelatin therein preferably has a high molecular weight of at least about 95-100 kDa (paragraph [0038]).
	It would have been prima facie obvious to a person of ordinary skill in the art at the time the invention was made to combine the teachings of Hardy et al. and Preiss-Bloom et al. by using gelatin of high molecular weight of at least about 95-100 kDa (i.e., at least about 95,000-100,000 g/mol) as in Preiss-Bloom et al. as the gelatin in the haemostat material of Hardy et al. as evidenced by Paradkar et al. as discussed above, with a reasonable expectation of success.  A person of ordinary skill in the art at the time the invention was made would have been motivated to do so to use a gelatin therein that was known in the art to be suitable for use in haemostatic materials and dressings as suggested by Preiss-Bloom et al.
	Such range of at least about 95,000-100,000 g/mol overlaps the claimed range of 100000 to 300000 g/mol, and a prima facie case of obviousness exists where prior art and claimed ranges overlap per MPEP 2144.05(I).

Response to Arguments
22 December 2021 with respect to the rejection under 35 U.S.C. 103 over Hardy et al. as evidenced by Paradkar et al. have been fully considered but they are not persuasive.
Applicant argues that applicant discovered unexpected improvement in adhesion using a bioadhesive agent in the amount of 5-20 wt% as noted previously in applicant’s responses and in the specification (remarks pages 12-13).  In response, such argument has been found unpersuasive as discussed in the previous Office action, which is repeated below for clarity of the record.  As noted in previous Office actions, the test results presented in the previously submitted declaration do not set forth the exact chemical nature of the tested material (“Carbopol” and “Celox” are not specific) such that any results can be carefully considered and the results are not commensurate in scope with the claims.  Moreover, applicant does not point to any specific test results in the instant specification that set forth the exact chemical nature of the tested material, nor does applicant point to any specific test results in the instant specification that show no unexpected adhesion results at bioadhesive agent concentrations above 20% as applicant asserts.
Regarding applicant’s previously submitted argument that the bioadhesive agent used in preparation of the test data is CARBOPOL NF930 and the haemostat agent CELOX contains a chitosan salt, applicant must provide the exact chemical nature of the tested material and results, in a declaration or affidavit per MPEP 716.02(g).  Purported identification of test materials and results in attorney argument is not sufficient.  Moreover, simply stating “CARBOPOL NF930” and “CELOX” is not sufficient because it is merely a trademark and product number; the exact chemical nature of the 
In order to weigh the evidence of obviousness versus nonobviousness (as demonstrated by unexpected results), applicant/declarant needs to provide sufficient evidence as to the nature of exactly what has been tested (i.e., all the constituents and concentrations for all compositions tested, i.e., the chemical makeup of all compositions tested).  Simply reciting CARBOPOL and CELOX does not provide sufficient information regarding such chemical makeup (e.g., which CARBOPOL and what are the constituents of such CARBOPOL and CELOX?).  And without indication of whether there were any other constituents in the tested compositions (and the identities of any such other constituents), it cannot be determined whether any other constituents may need to be claimed such that the evidence would be commensurate in scope with the claims, and/or whether such other constituents may render the results expected rather than unexpected.
Moreover, the declaration appears to only test using a combination of CARBOPOL and CELOX at different concentrations.  Thus, such evidence is not commensurate in scope with all species of haemostat agent and all species of bioadhesive agent as claimed.
Regarding applicant’s previously submitted argument that the declaration provides a direct comparison with the closest prior art of Hardy et al., which uses CELOX and Carbopol, and is therefore sufficient to demonstrate unexpected results, “the showing of unexpected results must be reviewed to see if the results occur over the .

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617